Exhibit 10.6

EXECUTION COPY

Merrill Lynch Financial Markets, Inc.

4 World Financial Center, 5th Floor

New York, New York 10080

Attention: Corporate Derivatives

Facsimile No.: (212) 738-1069

Telephone No.: (212) 449-6763

September 9, 2008

To: Tyson Foods, Inc.

2210 West Oaklawn Drive

Springdale, Arkansas 72762-6999

Attention: Treasurer

Telephone No.: (479) 290-4000

Facsimile No.: (479) 757-6868

Re: Call Option Confirmation and Warrant Confirmation

Tyson Foods, Inc. (“Company”) and Merrill Lynch Financial Markets, Inc.
(“Dealer”), represented by Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Agent”), as its agent, concurrently herewith are entering into a call option
transaction (the “Call Option Transaction”) to purchase from Dealer a number of
options exercisable into Shares pursuant to a letter agreement dated as of the
date hereof (the “Call Option Confirmation”) and a warrant transaction (the
“Warrant Transaction”, together with the Call Option Transaction, the
“Transactions”) to sell to Dealer a number of options exercisable into Shares
pursuant to a letter agreement dated as of the date hereof (the “Warrant
Confirmation”, together with the Call Option Confirmation, the “Confirmations”).

This letter agreement (the “Letter Agreement”) hereby confirms the agreement
between Dealer and Company as follows:

1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Call Option
Confirmation or the Warrant Confirmation, as applicable.

2. Representations and Warranties of Company. Company represents and warrants to
Dealer that it is not entering into this Letter Agreement (i) on the basis of,
and it is not aware of, any material non-public information with respect to
itself or the Shares (ii) in anticipation of, in connection with, or to
facilitate, a distribution of its Shares, a self tender offer or a third-party
tender offer or (iii) to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).

3. Amendment. If the Underwriters (the “Underwriters”) party to the Underwriting
Agreement (the “Underwriting Agreement”) dated as of the date hereof among
Company, J.P. Morgan Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives of the Underwriters party thereto, exercise
their option to purchase additional Convertible Notes (the “Additional
Convertible Notes”), then on the closing date for the purchase and sale of the
Additional Convertible Notes, (i) the Number of Options will be automatically
increased by additional Options (the “Additional Options”) equal to the number
of Additional Convertible Notes in denominations of USD 1,000 principal amount
issued pursuant to such exercise; (ii) an additional premium equal to the
product of the Additional Options and USD 102.20 shall be paid by Company to
Dealer; (iii) the Number of Warrants will be automatically increased by
additional Warrants (the “Additional Warrants”) in proportion to such Additional
Convertible Notes; and (iv) an additional premium equal to the product of the
Additional Warrants and USD 1.637004 shall be paid by Dealer to the Company.

4. Early Unwind. In the event the sale of Convertible Notes is not consummated
with the Underwriters for any reason by the close of business in New York on
September 15, 2008 (or such later date as agreed upon by the parties) (September
15, 2008 or such later date, the “Closing Date”) or, with respect to



--------------------------------------------------------------------------------

any Additional Convertible Notes, on the Additional Closing Date as defined in
the Underwriting Agreement (the “Additional Closing Date” and the Closing Date
or the Additional Closing Date, as applicable, the “Early Unwind Date”), the
Transactions (or, with respect to any Additional Convertible Notes, the
Additional Options and Additional Warrants) shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transactions (or, with
respect to any Additional Convertible Notes, the Additional Options and the
Additional Warrants) and all of the respective rights and obligations of Dealer
and Company under the Transactions, the Additional Options or Additional
Warrants, as applicable, shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transactions, the Additional Options or the Additional Warrants, as applicable,
either prior to or after the Early Unwind Date; provided that Company shall
purchase from Dealer on the Early Unwind Date all Shares purchased by Dealer or
one or more of its affiliates in connection with the Transactions at the closing
price of Shares as reported on the Exchange Business Day immediately preceding
such Early Unwind Date. Dealer and Company represent and acknowledge to the
other that, subject to the proviso included in this Section, upon an Early
Unwind, all obligations with respect to the Transactions, the Additional Options
or the Additional Warrants, as applicable, shall be deemed fully and finally
discharged.

5. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

6. Governing Law. The provisions of this Letter Agreement shall be governed by
the New York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Letter Agreement and returning it by facsimile to
the address provided in the Notices section of the Confirmations.

 

Very truly yours,

 

MERRILL LYNCH FINANCIAL MARKETS, INC.

By:   /s/ Fran Jacobson Authorized Signatory Name: Fran Jacobson

 

Accepted and confirmed:

 

Tyson Foods, Inc.

By:   /s/ Dennis Leatherby Authorized Signatory Name: Dennis Leatherby

 

Acknowledged and agreed as to matters to the Agent:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.

Solely in its capacity as Agent hereunder

By:   /s/ Brian Carroll Authorized Signatory Name: Brian Carroll